Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
20, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00557-CR


                     PAMELA ANN GREANEY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                 On Appeal from the Co Crim Ct at Law No 8
                           Harris County, Texas
                      Trial Court Cause No. 1990802


                 MEMORANDUM                      OPINION

      Appellant Pamela Ann Greaney has signed and filed a written request to
withdraw her notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.



                                  PER CURIAM



Panel consists of Boyce, Busby, and Brown.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2